Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2018/021418, WO 2016/117623, JP 2014-201726, JP 2018-21193 and JP 2009-96653 cited in the information disclosure statement of 4 April 2019 have been considered with respect to the provided English translations. 
	Applicants cited WO 2018/021418 twice on form PTO/SB/08a. The duplicate citation has a line drawn through it. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/021418.
	U.S. patent application 2019/0153315 is a continuation of WO 2018/021418 and thus is being treated as the English translation of WO 2018/021418.
	This reference teaches a second embodiment of a sintered phosphor-composite comprising a phosphor in an inorganic crystalline binder. The composite is produced by forming a green body of a mixture of binder particles and phosphor particles and sintering the body which forms a ceramic body. The phosphor can be a nitride having the formula LnxSi6NyMz, where Ln is La and/or Y, M is preferably Ce, x=2.7-3.3, y-10-12 and 0<z<1.0 (para [0265]-[0280] and In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The binder can be alumina (para [0277]) having the particle size of 0.01-15 microns and a purity of 99% or more (para [0284]-[0285] and [0131]-[0135]). This taught binder size range overlaps the claimed alumina size range and the purity is the same as that claimed. The taught sintering occurs at 300-1900oC, which overlaps the claimed ranges (para [0183]-[0202] and [0286]-[0291]). Paragraph [0189] teaches the sintered composite can be hot isostatically pressed at 300-1900oC, which overlaps the claimed ranges of the process of claims 2 and 4. The examples show that the taught process provides a degree of sintering greater than 90%, which means that the taught composites have a density of greater than 90%. For the suggested composite of LaxSi6NyMz and alumina binder, the mass percentage of the phosphor as calculated from the taught 1-50 vol% is about 1.2-56 wt%, which falls within the ranges of claims 7 and 14. Paragraphs [0256]-[0257] teaches a light emitting devices comprising a light emitting element of a LED or a semiconductor laser and the taught composite. Paragraphs [0369]-[0376] teaches the light emitting element can be a blue light emitting one which has a light emission peak in the range of 425-475 nm or a violet  light emitting one which has a light emission peak in the range of 390-425 nm. These light ranges fall within the range of claim 18. The reference suggests the process, ceramic and light emitting device of claims 1-8, 12-14, 16 and 18. 
Allowable Subject Matter
Claims 9-11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record to form a ceramic phosphor composite comprising alumina, as a binder, and a phosphor mixture of a nitride phosphor having formula (1) and a garnet phosphor having formula (II). Both of these phosphors emit light in the green-yellow to yellow-orange wavelength range and there is no teaching or suggestion in the art to use these two phosphors which have similar emissions together in a wavelength converting ceramic composite.   
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/17/21